274 So.2d 562 (1973)
David A. CHRISTIANSON, Jr., Appellant,
v.
Diane D. CHRISTIANSON, Appellee.
Nos. 72-801, 72-885.
District Court of Appeal of Florida, Third District.
February 27, 1973.
Rehearing Denied April 4, 1973.
Dick & Lowenthal, Coral Gables, for appellant.
Knight, Peters, Hoeveler, Pickle, Niemoeller & Flynn, Edward C. Vining, Jr. and R.M. MacArthur, Miami, for appellee.
*563 Before PEARSON, CHARLES CARROLL and HAVERFIELD, JJ.
PER CURIAM.
In these appeals by the plaintiff below from a judgment of dissolution of marriage, the appellant challenges, as being excessive, the allowances for alimony and support of the wife and for child support (by appeal No. 72-801) and the amount allowed for the services of the wife's attorneys (by appeal No. 72-885).
The determination of the amounts of such allowances it to be made by the trial court in the exercise of its sound judicial discretion, in the circumstances of the case, upon consideration of the needs and the financial abilities of the parties. One who challenges such an award has the burden to show that it constitutes an abuse of discretion. We have considered the appellant's contentions relating to the awards in this case, in the light of the record and briefs, and find no reversible error has been shown.
Affirmed.